DETAILED ACTION
	The case is being examined by Paul Prebilic of Art Unit 3773.  Please don’t hesitate to contact the Examiner at the phone number and during the times of the week mentioned in the Conclusion section of this Office action.
	For information on how to respond to this Office action, the Examiner suggests referring to the USPTO website at USPTO.gov, then click “Patents”, then click “After you apply”, then click “Responding to a patent decision.”  Also, refer to the Manual of Patent Examining Procedure (MPEP), section 714(II)(c).
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications Via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail poses risks to information confidentiality. The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.
	In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used:

“Recognizing that Internet communications are not secure, | hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 	[signature]

	A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. | understand that the withdrawal is effective when approved rather than when received.” 	[signature(s)]

	
	When responding to this action, please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action. Fees and time periods cannot be waived.

All formal replies to Office Actions must be submitted via mail, fax or EFS web. Formal replies cannot be submitted via e-mail. A sample reply demonstrating formatting and rule compliance is available at:

Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example:

	John T. Smith/
	John T. Smith

Drawings
The drawings are objected to because Figures 7, 8A, 8B, 9, 10, 11, 12A, and 12B are cross-sectional views without hatching in all sections thereof; see MPEP Section 608.02(V).  Additionally, Figures 14B and 17 have multiple views without separate legends indicating the separate views; see Rule 84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Application Data Sheet (ADS) filed August 18, 2020 incorrectly lists Syltiana Au as having a given name of Syltiana Au and a family name as Au.  This need to be corrected by filing a corrected ADS.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
	Because a portion of the abstract is on the first page of the specification, the first page of the specification needs to be amended to delete this language.  
The disclosure is objected to because of the following informalities: on page 1 of the specification, the “CROSS-REFERENCE TO RELATED APPLICATIONS” is not correct because the present application is not a continuation of the provisional application, but rather, it claims priority to the provisional application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 3-8, 10, 12, 14 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because (1) multiple dependent claims must refer to other claims in the alternative only and/or (2) multiple dependent claims cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-8, 10, 12, 14, and 18 not been further treated on the merits.
Examples of the Section 112(b) problems are as follows:
In claim 1, lines 2-3, “the artificial heart valve housing” lacks antecedent basis.
In claim 1, line 3, the language “that can communicate from the heart to the brain” is not understood because a housing cannot perform that function.
In claim 1, line 8, the language “that said” is not understood because it is incomplete.
In claim 1, on line 9, is “a single circular magnetic leaflet disc valve” the same or different than the one set forth on line 5 of the claim.
Regarding claim 1, lines 10-11, “the upper semiconductor senses” lacks antecedent basis.
Regarding claim 2, on line 2, “view” is not understood because it is not a structure.
Regarding claim 2, the claim language is grammatically awkward and is therefore not understood.
Regarding claims 9, 11-13, and 15-17, it is not clear whether the full language and structure of claim 1 is incorporated into these claims because of the manner in which the dependency is made.
Regarding claim 9, line 2, it is not clear what “shaft” is being modified.
Regarding claim 9, line 3, the language “and said” is incomplete and not understood.
Regarding claim 9, line 5, “the pacemaker” lacks antecedent basis.
Regarding claim 9, last line, it is not proper to refer to another application within a claim.
Regarding claims 9, 12, and 15, the manner in which parentheses are used is improper and renders the scope of the claims unclear because it is not clear whether the language is positively required or not.
Regarding claim 13, on line 4, “the braingate” lack antecedent basis.
	The Applicant is respectfully requested to refer to MPEP sections 608.01(m), 608.01(n), and 714(II)(c) for guidance on how to amend the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  On line 4 of claim 9, the language “that connects to the SA node or vagus nerve” encompasses parts of a human organism because it is connected to the same.
Allowable Subject Matter
Claims 1, 2, 9, 11, 13, and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Normann et al, Vanney et al, and Starr et al are cited because they were mentioned in the present disclosure as being relevant to the present invention.  Smith, Villafana, Samkov, Kaster, and Cruz Jr. et al are cited as the closest prior art to the claimed invention after conducting a search of the invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774